UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22818 Westchester Capital Funds (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon Westchester Capital Funds 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-343-8959 Date of fiscal year end: December 31, 2015 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS September 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 73.71% APPLICATION SOFTWARE - 1.72% Solera Holdings, Inc. (f) $ AUTO PARTS & EQUIPMENT - 3.08% Johnson Controls, Inc. (f) AUTOMOBILE MANUFACTURERS - 2.69% General Motors Company (f) BROADCASTING - 2.05% CBS Corporation Class B (f) CABLE & SATELLITE - 5.36% Cablevision Systems Corporation Class A (g) Comcast Corporation Class A (e) DISH Network Corporation Class A (a)(f) Liberty Global plc Series C (a)(b) 39 Liberty Global plc LiLAC Class C (a)(b) Sirius XM Holdings, Inc. (a) Time Warner Cable, Inc. (f) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS - 0.77% The Manitowoc Company, Inc. (f) DATA PROCESSING & OUTSOURCED SERVICES - 2.00% Computer SciencesCorporation (f) PayPal Holdings, Inc. (a) DIVERSIFIED CHEMICALS - 3.33% The Dow Chemical Company (f) E.I. Du Pont de Nemours & Company Huntsman Corporation (f) DIVERSIFIED FINANCIAL SERVICES - 1.62% Citigroup, Inc. (f) HEALTH CARE EQUIPMENT - 0.86% Thoratec Corporation (a) HOUSEHOLD PRODUCTS - 0.82% The Procter & Gamble Company (f) INDUSTRIAL CONGLOMERATES - 2.24% General Electric Company (f) INDUSTRIAL GASES - 0.69% Air Products and Chemicals, Inc. (f) INDUSTRIAL MACHINERY - 0.96% SPX Corporation SPX FLOW, Inc. (a) INTEGRATED OIL & GAS - 1.14% BG Group plc - ADR (h) BP plc - ADR Hess Corporation Occidental Petroleum Corporation INTEGRATED TELECOMMUNICATION SERVICES - 0.45% AT&T, Inc. INTERNET SOFTWARE & SERVICES - 4.18% Dealertrack Technologies, Inc. (a) eBay, Inc. (a) Yahoo!, Inc. (a)(f) LIFE & HEALTH INSURANCE - 0.19% 93 StanCorp Financial Group, Inc. Symetra Financial Corporation MANAGED HEALTH CARE - 3.36% Cigna Corporation Health Net, Inc. (a)(f) Humana, Inc. (f) MOVIES & ENTERTAINMENT - 0.08% SFX Entertainment, Inc. (a) OIL & GAS EQUIPMENT & SERVICES - 2.79% Baker Hughes, Inc. Cameron International Corporation (a)(e) OIL & GAS EXPLORATION & PRODUCTION - 1.38% Anadarko Petroleum Corporation (f) Noble Energy, Inc. OIL & GAS STORAGE & TRANSPORTATION - 4.02% The Williams Companies, Inc. (f) Williams Partners LP (f) PAPER PACKAGING - 0.77% Packaging Corporation of America WestRock Company PAPER PRODUCTS - 1.15% International Paper Company (f) PHARMACEUTICALS - 2.31% Mylan NV (a)(b) Perrigo Company plc (b) Pfizer, Inc. (f) Zoetis, Inc. REINSURANCE - 1.09% PartnerRe Ltd. (b)(f) REITS - 5.79% Blackstone Mortgage Trust, Inc. Class A Care Capital Properties, Inc. CYS Investments, Inc. Equity Commonwealth (a) Home Properties, Inc. NorthStar Realty Finance Corporation (f) Starwood Property Trust, Inc. (e) Strategic Hotels & Resorts, Inc. (a) Ventas, Inc. Wheeler Real Estate Investment Trust, Inc. Winthrop Realty Trust RESTAURANTS - 1.60% McDonald's Corporation (f) SEMICONDUCTORS - 4.59% Altera Corporation Broadcom Corporation Class A (f) Freescale Semiconductor Ltd. (a)(b) SPECIALIZED FINANCE - 0.27% Hennessy Capital Acquisition Corporation II (a) SPECIALTY CHEMICALS - 2.73% Cytec Industries, Inc. W.R. Grace & Company (a)(e) SYSTEMS SOFTWARE - 2.23% Microsoft Corporation (f) TECHNOLOGY HARDWARE, STORAGE & PERIPHERALS - 0.43% HP, Inc. (e) THRIFTS & MORTGAGE FINANCE - 1.49% Hudson City Bancorp, Inc. (e) TRUCKING - 1.69% Hertz Global Holdings, Inc. (a)(f) WIRELESS TELECOMMUNICATION SERVICES - 1.79% America Movil SAB de C.V. Class L - ADR T-Mobile U.S., Inc. (a)(f) TOTAL COMMON STOCKS (Cost $81,209,629) CLOSED-END FUNDS - 0.83% Eaton Vance Floating-Rate Income Trust First Trust MLP and Energy Income Fund First Trust Senior Floating Rate Income Fund II Nuveen Energy MLP Total Return Fund TOTAL CLOSED-END FUNDS (Cost $867,366) PREFERRED STOCKS - 3.20% Equity Commonwealth, 7.250%, Series E NorthStar Realty Finance Corporation, 8.750%, Series E (f) Regions Financial Corporation, 6.375%, Series B SLM Corporation, 6.970%, Series A TOTAL PREFERRED STOCKS (Cost $3,103,261) CONTINGENT VALUE RIGHTS - 0.00% Casa Ley, S.A. de C.V. (a)(d)(l) Property Development Centers LLC (a)(d)(l) TOTAL CONTINGENT VALUE RIGHTS (Cost $0) Principal Amount CORPORATE BONDS - 6.36% Community Health Systems, Inc. $ 8.000%, 11/15/2019 (g) Energy Future Intermediate Holding Company LLC 11.750%, 3/1/2022 (i)(j) The Manitowoc Company, Inc. 5.875%, 10/15/2022 (f) NCR Corporation 5.000%, 7/15/2022 Pinnacle Entertainment, Inc. 7.500%, 4/15/2021 Roofing Supply Group LLC 10.000%, 6/1/2020 (i) SunGard Data Systems, Inc. 7.625%, 11/15/2020 US Foods, Inc. 8.500%, 6/30/2019 TOTAL CORPORATE BONDS (Cost $6,200,690) Contracts (100 shares per contract) PURCHASED CALL OPTIONS - 0.00% Aetna, Inc. 32 Expiration: January 2016, Exercise Price: $145.00 Avago Technologies Ltd. 11 Expiration: January 2016, Exercise Price: $175.00 PURCHASED PUT OPTIONS - 2.62% Air Products and Chemicals, Inc. 9 Expiration: November 2015, Exercise Price: $110.00 37 Expiration: December 2015, Exercise Price: $110.00 America Movil SAB de C.V. Class L - ADR Expiration: November 2015, Exercise Price: $17.00 American International Group, Inc. 95 Expiration: October 2015, Exercise Price: $52.50 56 Expiration: November 2015, Exercise Price: $52.50 98 Expiration: November 2015, Exercise Price: $55.00 Expiration: November 2015, Exercise Price: $57.50 Anadarko Petroleum Corporation 99 Expiration: October 2015, Exercise Price: $70.00 63 Expiration: November 2015, Exercise Price: $55.00 29 Expiration: November 2015, Exercise Price: $70.00 (k) 52 Expiration: November 2015, Exercise Price: $70.00 Bayer AG 33 Expiration: October 2015, Exercise Price: EUR 100.00 (k) 39 Expiration: October 2015, Exercise Price: EUR 115.00 (k) 19 Expiration: November 2015, Exercise Price: EUR 105.00 (k) 7 Expiration: November 2015, Exercise Price: EUR 110.00 (k) BP plc - ADR Expiration: October 2015, Exercise Price: $37.00 CBS Corporation Class B 84 Expiration: December 2015, Exercise Price: $37.50 87 Expiration: December 2015, Exercise Price: $40.00 Expiration: December 2015, Exercise Price: $45.00 Charter Communications, Inc. Class A 11 Expiration: January 2016, Exercise Price: $210.00 Computer Sciences Corporation Expiration: December 2015, Exercise Price: $55.00 DISH Network Corporation Class A Expiration: October 2015, Exercise Price: $57.50 76 Expiration: October 2015, Exercise Price: $60.00 12 Expiration: December 2015, Exercise Price: $52.50 33 Expiration: December 2015, Exercise Price: $55.00 The Dow Chemical Company Expiration: October 2015, Exercise Price: $40.00 83 Expiration: December 2015, Exercise Price: $37.00 Expiration: December 2015, Exercise Price: $38.00 E.I. Du Pont de Nemours & Company 10 Expiration: October 2015, Exercise Price: $52.50 eBay, Inc. 89 Expiration: October 2016, Exercise Price: $50.00 General Electric Company 61 Expiration: November 2015, Exercise Price: $20.00 Expiration: November 2015, Exercise Price: $23.00 81 Expiration: November 2015, Exercise Price: $24.00 Expiration: December 2015, Exercise Price: $21.00 General Motors Company Expiration: December 2015, Exercise Price: $26.00 Expiration: December 2015, Exercise Price: $29.00 Hertz Global Holdings, Inc. Expiration: October 2015, Exercise Price: $14.00 Expiration: November 2015, Exercise Price: $15.00 Expiration: November 2015, Exercise Price: $16.00 HP, Inc. 11 Expiration: October 2015, Exercise Price: $23.00 11 Expiration: October 2015, Exercise Price: $23.00 Huntsman Corporation Expiration: November 2015, Exercise Price: $11.00 Expiration: November 2015, Exercise Price: $12.00 Expiration: November 2015, Exercise Price: $15.00 International Paper Company 64 Expiration: October 2015, Exercise Price: $43.00 Expiration: October 2015, Exercise Price: $44.00 Johnson Controls, Inc. Expiration: October 2015, Exercise Price: $37.00 Expiration: October 2015, Exercise Price: $40.00 Expiration: October 2015, Exercise Price: $42.00 19 Expiration: November 2015, Exercise Price: $36.00 The Manitowoc Company, Inc. Expiration: December 2015, Exercise Price: $14.00 McDonald's Corporation 33 Expiration: October 2015, Exercise Price: $87.50 63 Expiration: December 2015, Exercise Price: $87.50 Microsoft Corporation 37 Expiration: October 2015, Exercise Price: $41.00 78 Expiration: October 2015, Exercise Price: $42.00 Expiration: November 2015, Exercise Price: $41.00 Expiration: December 2015, Exercise Price: $36.00 Mylan NV 84 Expiration: October 2015, Exercise Price: $55.00 15 Expiration: October 2015, Exercise Price: $60.00 Noble Energy, Inc. 71 Expiration: November 2015, Exercise Price: $25.00 NorthStar Realty Finance Corporation Expiration: December 2015, Exercise Price: $13.00 Expiration: December 2015, Exercise Price: $15.00 Occidental Petroleum Corporation 68 Expiration: November 2015, Exercise Price: $67.50 Packaging Corporation of America 37 Expiration: October 2015, Exercise Price: $55.00 Perrigo Company plc 21 Expiration: November 2015, Exercise Price: $160.00 The Procter & Gamble Company 92 Expiration: November 2015, Exercise Price: $65.00 SPDR S&P rust Expiration: October 2015, Exercise Price: $194.00 25 Expiration: November 2015, Exercise Price: $172.00 Expiration: November 2015, Exercise Price: $188.00 SPX Corporation Expiration: December 2015, Exercise Price: $45.00 Starwood Property Trust, Inc. Expiration: October 2015, Exercise Price: $17.50 T-Mobile U.S., Inc. Expiration: November 2015, Exercise Price: $34.00 30 Expiration: November 2015, Exercise Price: $36.00 Vivendi SA Expiration: October 2015, Exercise Price: $18.00 (k) W.R. Grace & Company Expiration: December 2015, Exercise Price: $87.50 36 Expiration: December 2015, Exercise Price: $90.00 WestRock Company 15 Expiration: October 2015, Exercise Price: $55.00 The Williams Companies, Inc. Expiration: November 2015, Exercise Price: $42.00 Expiration: November 2015, Exercise Price: $44.00 Zoetis, Inc. Expiration: October 2015, Exercise Price: $42.00 TOTAL PURCHASED OPTIONS (Cost $1,471,542) Shares SHORT-TERM INVESTMENTS - 3.33% Fidelity Institutional Government Portfolio, Institutional Share Class, 0.01% (c)(e) TOTAL SHORT-TERM INVESTMENTS (Cost $3,196,282) TOTAL INVESTMENTS (Cost $96,048,770) - 90.05% $ ADR - American Depository Receipt ETF - Exchange-Traded Fund EUR - Euro plc - Public Limited Company REITS - Real Estate Investment Trusts (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of September 30, 2015. (d) Security fair valued by the Valuation Group in good faith in accordance with the policies adopted by the Board of Trustees. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactionsexempt from registration normally to qualified institutional buyers. As of September 30, 2015, these securities represented 1.46% of total net assets. (j) Default or other conditions exist and the security is not presently accruing income. (k) Level 2 Security. Please see footnote (n) on the schedule of investments for more information. (l) Level 3 Security. Please see footnote (n) on the schedule of investments for more information. (m) The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (n) Investment Valuation - The following is a summary of the Fund's pricing procedures. It is intended to be a general discussion and may not necessarily reflect all pricing procedures followed by the Fund. Equity securities that trade on an exchange will typically be valued based on the last reported sale price. Securities listed on NASDAQ are typically valued using the NASDAQ Official Closing Price. The securities valued using quoted prices in active markets are classified as Level 1 investments. If, on a particular day, an exchange-listed security does not trade, then the mean between the closing bid and asked prices will typically be used to value the security. These securities are classified as Level 2 investments. Fixed income securities having a maturity of greater than 60 days are typically valued based on evaluations provided by a pricing vendor approved by the Board. These are classified as Level 2 investments. Exchange-traded options are typically valued at the higher of the intrinsic value of the option (i.e., what the Fund would pay or can receive upon the option being exercised) or the last reported composite sale price when such sale falls between the bid and asked prices. When the last sale of an exchange-traded option is outside the bid and asked prices, a Fund will typically value the option at the higher of intrinsic value of the option or the mean between the last reported bid and asked prices. Options for which there is an active market are classified as Level 1 investments, but options not listed on an exchange are classified as Level 2 investments. Investments in United States government securities (other than short-term securities) are valued at the mean between the 4:00 PM bid and asked prices supplied by a third party vendor. Investments in registered open-end investment companies are typically valued at their reported NAV per share. Short-term fixed-income securities having a maturity of less than 60 days are valued at market quotations or based on valuations supplied by a third party pricing service. If a reliable price from a third party pricing service is unavailable, amortized cost may be used if it is determined that the instrument’s amortized cost value represents approximately the fair value of the security. Forward currency contracts are valued daily at the prevailing forward exchange rate. These securities are generally classified as Level 2. Total return swap prices are determined using the same methods as would be used to price the underlying security. These securities are generally classified as Level 2. The Fund typically fair values securities and assets for which (a) market quotations are not readily available or (b) market quotations are believed to be unrepresentative of market value. For example, a Fund may fair value a security that primarily trades on an exchange that closes before the NYSE if a significant event occurs after the close of the exchange on which the security primarily trades but before the NYSE closes. Fair valuations are determined in good faith by the Valuation Group (the “Valuation Group”), a committee comprised of persons who are officers of the Fund or representatives of the Adviser, acting pursuant to procedures adopted by the Board. When fair-value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities. In addition, due to the subjective nature of fair-value pricing, it is possible that the value determined for a particular asset may be materially different from the value realized upon such asset’s sales. These securities are generally classified as Level 2 or 3 depending on the inputs as described below. At September 30, 2015, securities fair valued in good faith based on the absolute value of long and short investments, written option contracts, and unrealized appreciation of swap contracts represented 0.53% of net assets. The Fund has performed analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Significant unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of September 30, 2015. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of September 30, 2015. Investments at Fair Value Level 1 Level 2 Level 3 Total Assets Common Stocks* $ $
